DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Applicant’s claims filed on 05/23/2019 regarding claims 1-32 is fully considered. Of the above claims, claims 1-15 have been canceled; claims 16-32 have been newly added.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-25 and 28-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, the recitation of “optionally” in line 3 is indefinite. It is unclear whether the “third laser markable layer” is a limiting feature or not. To further prosecution, examiner will not consider the third laser markable layer as a limiting feature.
Claims 17-25, 28 and 31 are rejected due to their dependency on claim 16.
Further regarding claim 17, the recitation of “the polymethine IR absorbing dye has a structure according to Formula III” in lines 1-2 is indefinite. It is unclear how the structure can be according to Formula I or Formula II AND according to Formula III. To further prosecution, examiner will consider the structure can be according to Formula I, Formula II or Formula III.
Further regarding claim 19, the recitation of “the polymethine IR absorbing dye has a structure according to Formula V” in lines 1-2 is indefinite. It is unclear how the structure can be according to Formula I or Formula II AND according to Formula V. To further prosecution, examiner will consider the structure can be according to Formula I, Formula II or Formula V.
Further regarding claim 28, the recitation of “the first IR laser and the second IR laser may be the same” in line 10 is indefinite. It is unclear whether one IR laser or two IR lasers are being claimed.
Claim 31 is rejected due to its dependency on claim 28.
Further regarding claim 29, the recitation of “the first IR laser and the second IR laser may be the same” in line 10 is indefinite. It is unclear whether one IR laser or two IR lasers are being claimed.
Claim 32 is rejected due to its dependency on claim 29.
Further regarding claim 30, the recitation of “the first IR laser and the second IR laser may be the same” in line 10 is indefinite. It is unclear whether one IR laser or two IR lasers are being claimed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-19, 21, 25-26, 28-29 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steenackers et al. (WO 2015/091688 A1) in view of Callant et al. (US 2015/0251481 A1).
Steenackers et al. teach the following claimed limitations:
Regarding claim 16, a laser markable article (colour laser markable document; FIG. 4) comprising:
a first laser markable layer that forms a color upon exposure (laser markable layers are composed of colour forming compounds which can change from essentially colourless or pale-coloured to coloured when irradiated; [006]; top colour forming layer 42; FIG. 4) to UV radiation (when irradiated with UV light; [006]);
a second laser markable layer, and optionally a third laser markable layer, that forms a second color upon exposure (bottom colour forming layer 42; FIG. 4) to IR radiation (when irradiated with IR light; [006]); wherein
the second laser markable layer or the third laser markable layer includes a polymethine IR absorbing dye (suitable infrared absorbers include polymethines; [0100]-[0101]).
Regarding claim 18, the polymethine IR absorbing dye has a structural moiety according to Formula IV (Formula IR-1; [0102]):

    PNG
    media_image1.png
    190
    162
    media_image1.png
    Greyscale

wherein
R20 and R21 are independently selected from the group consisting of a substituted or unsubstituted alkyl group, a substituted or unsubstituted alkenyl group, a substituted or unsubstituted alkynyl group, a substituted or unsubstituted aralkyl group, a substituted or unsubstituted alkaryl group, and a substituted or unsubstituted (hetero)aryl group;
R22 and R23 are independently selected from a hydrogen atom, a substituted or unsubstituted alkyl group, a substituted or unsubstituted alkenyl group, a substituted or unsubstituted alkynyl group, a substituted or unsubstituted aralkyl group, a substituted or unsubstituted alkaryl group, and a substituted or unsubstituted (hetero)aryl group;
R22 and R23 may represent atoms necessary to form a substituted or unsubstituted 5 or 6 membered ring; and
the dashed line represents a bond to a remainder of the polymethine IR absorbing dye.
Regarding claim 19, the polymethine IR absorbing dye has a structure according to Formula V (Formula IR-1; [0102]):

    PNG
    media_image2.png
    155
    287
    media_image2.png
    Greyscale

wherein
R24 is selected from the group consisting of a hydrogen atom, a substituted or unsubstituted alkyl group, a substituted or unsubstituted alkenyl group, a substituted or unsubstituted alkynyl group, a substituted or unsubstituted aralkyl group, a substituted or unsubstituted alkaryl group, a substituted or unsubstituted (hetero)aryl group, a halogen, an alkoxy group, a carboxylic acid, an ester, an amide, a thioether, sulfone, a sulfoxide, a sulfonamide, and a sulfonic acid;
R25, R28, and R29 are independently selected from the group consisting of a substituted or unsubstituted alkyl group, a substituted or unsubstituted alkenyl group, a substituted or unsubstituted alkynyl group, a substituted or unsubstituted aralkyl group, a substituted or unsubstituted alkaryl group, and a substituted or unsubstituted (hetero)aryl group; and
R26 and R27 represent atoms necessary to form a substituted or unsubstituted 5 or 6 membered ring.
Regarding claim 21, the polymethine IR absorbing dye has an absorption maximum in the infrared region between 780 nm and 2500 nm (absorption maximum max of 1052 nm; [0103]).
Regarding claim 25, the second laser markable layer includes the polymethine IR absorbing dye (suitable infrared absorbers include polymethines; [0100]-[0101]); and
the third laser markable layer includes the polymethine IR absorbing dye (optional, not considered).
Regarding claim 26, a laser markable article (colour laser markable document; FIG. 4) comprising:
a first laser markable layer that forms a color upon exposure (laser markable layers are composed of colour forming compounds which can change from essentially colourless or pale-coloured to coloured when irradiated; [006]; top colour forming layer 42; FIG. 4) to UV radiation (when irradiated with UV light; [006]) and another color upon exposure to IR radiation (colour forming layer contains one or more absorbers; [098]); and
a second laser markable layer that forms a second color upon exposure (bottom colour forming layer 42; FIG. 4) to IR radiation (when irradiated with IR light; [006]); wherein
the first laser markable layer or the second laser markable layer includes a polymethine IR absorbing dye (suitable infrared absorbers include polymethines; [0100]-[0101]).
Regarding claim 28, a method of forming a multicolor laser marked image (cyan; [090]; magenta; [091]; red; [092]; yellow; [093]-[096]) comprising the steps of:
providing the laser markable article (colour laser markable document; FIG. 4);
imagewise exposing the first laser markable layer of the laser markable article with a UV laser to form a first colored region (exposure with laser; [010]; UV light on top colour forming layer 42; FIG. 4);
imagewise exposing the second laser markable layer of the laser markable article with a first IR laser to form a second colored region (infrared laser marking bottom colour forming layer 42; [098]; FIG. 4); and
optionally imagewise exposing the third laser markable layer of the laser markable article with a second IR laser to form a third colored region (optional, not considered); wherein
the first IR laser and the second IR laser may be the same (optional, not considered).
Regarding claim 29, a method of forming a multicolor laser marked image (cyan; [090]; magenta; [091]; red; [092]; yellow; [093]-[096]) comprising the steps of:
providing the laser markable article (colour laser markable document; FIG. 4);
imagewise exposing the first laser markable layer of the laser markable article with a UV laser to form regions having a first color (exposure with laser; [010]; UV light on top colour forming layer 42; FIG. 4);
imagewise exposing the regions having the first color with a first IR laser to form regions having a third color (infrared laser marking top colour forming layer 42; [098]; FIG. 4; layer with two absorber types would require different lasers); and
imagewise exposing the second laser markable layer of the laser markable article with a second IR laser to form a second color (infrared laser marking bottom colour forming layer 42; [098]; FIG. 4); wherein
the first IR laser and the second IR laser may be the same (same laser if absorbers are the same).
Regarding claim 31, a difference between an emission wavelength of the first IR laser and an emission wavelength of the second IR laser is at least 100 nm (second IR laser optional, not considered).
Steenackers et al. do not teach the following claimed limitations:
Further regarding claim 16, the polymethine IR absorbing dye including at least one structural element according to Formula I or Formula II:

    PNG
    media_image3.png
    179
    384
    media_image3.png
    Greyscale

wherein
X is selected from the group consisting of O, NR8, S, and CR9R10;
R1 to R4 and R11 to R16 are independently selected from the group consisting of a hydrogen atom, a substituted or unsubstituted alkyl group, a substituted or unsubstituted alkenyl group, a substituted or unsubstituted alkynyl group, a substituted or unsubstituted aralkyl group, a substituted or unsubstituted alkaryl group, a substituted or unsubstituted (hetero)aryl group, a halogen, an alkoxy group, a carboxylic acid, an ester, an amide, a thioether, a sulfone, a sulfoxide, a sulfonamide, and a sulfonic acid;
R5, R8, R9, R10, and R17 are independently selected from the group consisting of a substituted or unsubstituted alkyl group, a substituted or unsubstituted alkenyl group, a substituted or unsubstituted alkynyl group, a substituted or unsubstituted aralkyl group, a substituted or unsubstituted alkaryl group, and a substituted or unsubstituted (hetero)aryl group;
R1 and R2, R2 and R3, R3 and R4, R4 and R5, R9 and R10, R11 and R12, R12 and R13, R14 and R15, R15 and R16, and R11 and R17 may represent atoms necessary to form a substituted or unsubstituted 5 to 8 membered ring; and
the dashed line represents a bond to a remainder of the polymethine IR absorbing dye.
Regarding claim 17, the polymethine IR absorbing dye has a structure according to Formula III:

    PNG
    media_image4.png
    161
    335
    media_image4.png
    Greyscale

wherein
X is selected from the group consisting of O, NR8, S, and CR9R10;
R1 to R4 are independently selected from the group consisting of a hydrogen atom, a substituted or unsubstituted alkyl group, a substituted or unsubstituted alkenyl group, a substituted or unsubstituted alkynyl group, a substituted or unsubstituted aralkyl group, a substituted or unsubstituted alkaryl group, a substituted or unsubstituted (hetero)aryl group, a halogen, an alkoxy group, a carboxylic acid, an ester, an amide, a thioether, a sulfone, a sulfoxide, a sulfonamide, and a sulfonic acid;
R5 is independently selected from the group consisting of a substituted or unsubstituted alkyl group, a substituted or unsubstituted alkenyl group, a substituted or unsubstituted alkynyl group, a substituted or unsubstituted aralkyl group, a substituted or unsubstituted alkaryl group, and a substituted or unsubstituted (hetero)aryl group;
R18 and R19 are independently selected form the group consisting of a hydrogen atom, a substituted or unsubstituted alkyl group, a substituted or unsubstituted alkenyl group, a substituted or unsubstituted alkynyl group, a substituted or unsubstituted aralkyl group, a substituted or unsubstituted alkaryl group, and a substituted or unsubstituted (hetero)aryl group;
R1 and R2, R2 and R3, R3 and R4, R4 and R5, and R18 and R19 may represent atoms necessary to form a 5 to 8 membered ring; and
Y is selected from the group consisting of a hydrogen atom, a substituted or unsubstituted alkyl group, a substituted or unsubstituted alkenyl group, a substituted or unsubstituted alkynyl group, a substituted or unsubstituted aralkyl group, a substituted or unsubstituted alkaryl group, a substituted or unsubstituted (hetero)aryl group, a disubstituted amine group, a thioether, a sulfone, a sulfoxide, an amide, a sulfonamide, and a halogen.
Further regarding claim 26, the polymethine IR absorbing dye including at least one structural element according to Formula I or Formula II:

    PNG
    media_image3.png
    179
    384
    media_image3.png
    Greyscale

wherein
X is selected from the group consisting of O, NR8, S, and CR9R10;
R1 to R4 and R11 to R16 are independently selected from the group consisting of a hydrogen atom, a substituted or unsubstituted alkyl group, a substituted or unsubstituted alkenyl group, a substituted or unsubstituted alkynyl group, a substituted or unsubstituted aralkyl group, a substituted or unsubstituted alkaryl group, a substituted or unsubstituted (hetero)aryl group, a halogen, an alkoxy group, a carboxylic acid, an ester, an amide, a thioether, a sulfone, a sulfoxide, a sulfonamide, and a sulfonic acid;
R5, R8, R9, R10, and R17 are independently selected from the group consisting of a substituted or unsubstituted alkyl group, a substituted or unsubstituted alkenyl group, a substituted or unsubstituted alkynyl group, a substituted or unsubstituted aralkyl group, a substituted or unsubstituted alkaryl group, and a substituted or unsubstituted (hetero)aryl group;
R1 and R2, R2 and R3, R3 and R4, R4 and R5, R9 and R10, R11 and R12, R12 and R13, R14 and R15, R15 and R16, and R11 and R17 may represent atoms necessary to form a substituted or unsubstituted 5 to 8 membered ring; and
the dashed line represents a bond to a remainder of the polymethine IR absorbing dye.
Callant et al. teach the following claimed limitations:
Further regarding claim 16, the polymethine IR absorbing dye including at least one structural element according to Formula I or Formula II (NucA-1 to NucA-3; [0088]) for the purpose of hindering the additional modification of color:

    PNG
    media_image3.png
    179
    384
    media_image3.png
    Greyscale

wherein
X is selected from the group consisting of O, NR8, S, and CR9R10;
R1 to R4 and R11 to R16 are independently selected from the group consisting of a hydrogen atom, a substituted or unsubstituted alkyl group, a substituted or unsubstituted alkenyl group, a substituted or unsubstituted alkynyl group, a substituted or unsubstituted aralkyl group, a substituted or unsubstituted alkaryl group, a substituted or unsubstituted (hetero)aryl group, a halogen, an alkoxy group, a carboxylic acid, an ester, an amide, a thioether, a sulfone, a sulfoxide, a sulfonamide, and a sulfonic acid;
R5, R8, R9, R10, and R17 are independently selected from the group consisting of a substituted or unsubstituted alkyl group, a substituted or unsubstituted alkenyl group, a substituted or unsubstituted alkynyl group, a substituted or unsubstituted aralkyl group, a substituted or unsubstituted alkaryl group, and a substituted or unsubstituted (hetero)aryl group;
R1 and R2, R2 and R3, R3 and R4, R4 and R5, R9 and R10, R11 and R12, R12 and R13, R14 and R15, R15 and R16, and R11 and R17 may represent atoms necessary to form a substituted or unsubstituted 5 to 8 membered ring; and
the dashed line represents a bond to a remainder of the polymethine IR absorbing dye.
Further regarding claim 17, the polymethine IR absorbing dye has a structure according to Formula III (Formula I; [0089]) for the purpose of hindering the additional modification of color:

    PNG
    media_image4.png
    161
    335
    media_image4.png
    Greyscale

wherein
X is selected from the group consisting of O, NR8, S, and CR9R10;
R1 to R4 are independently selected from the group consisting of a hydrogen atom, a substituted or unsubstituted alkyl group, a substituted or unsubstituted alkenyl group, a substituted or unsubstituted alkynyl group, a substituted or unsubstituted aralkyl group, a substituted or unsubstituted alkaryl group, a substituted or unsubstituted (hetero)aryl group, a halogen, an alkoxy group, a carboxylic acid, an ester, an amide, a thioether, a sulfone, a sulfoxide, a sulfonamide, and a sulfonic acid;
R5 is independently selected from the group consisting of a substituted or unsubstituted alkyl group, a substituted or unsubstituted alkenyl group, a substituted or unsubstituted alkynyl group, a substituted or unsubstituted aralkyl group, a substituted or unsubstituted alkaryl group, and a substituted or unsubstituted (hetero)aryl group;
R18 and R19 are independently selected form the group consisting of a hydrogen atom, a substituted or unsubstituted alkyl group, a substituted or unsubstituted alkenyl group, a substituted or unsubstituted alkynyl group, a substituted or unsubstituted aralkyl group, a substituted or unsubstituted alkaryl group, and a substituted or unsubstituted (hetero)aryl group;
R1 and R2, R2 and R3, R3 and R4, R4 and R5, and R18 and R19 may represent atoms necessary to form a 5 to 8 membered ring; and
Y is selected from the group consisting of a hydrogen atom, a substituted or unsubstituted alkyl group, a substituted or unsubstituted alkenyl group, a substituted or unsubstituted alkynyl group, a substituted or unsubstituted aralkyl group, a substituted or unsubstituted alkaryl group, a substituted or unsubstituted (hetero)aryl group, a disubstituted amine group, a thioether, a sulfone, a sulfoxide, an amide, a sulfonamide, and a halogen.
Further regarding claim 26, the polymethine IR absorbing dye including at least one structural element according to Formula I or Formula II (NucA-1 to NucA-3; [0088]) for the purpose of hindering the additional modification of color:

    PNG
    media_image3.png
    179
    384
    media_image3.png
    Greyscale

wherein
X is selected from the group consisting of O, NR8, S, and CR9R10;
R1 to R4 and R11 to R16 are independently selected from the group consisting of a hydrogen atom, a substituted or unsubstituted alkyl group, a substituted or unsubstituted alkenyl group, a substituted or unsubstituted alkynyl group, a substituted or unsubstituted aralkyl group, a substituted or unsubstituted alkaryl group, a substituted or unsubstituted (hetero)aryl group, a halogen, an alkoxy group, a carboxylic acid, an ester, an amide, a thioether, a sulfone, a sulfoxide, a sulfonamide, and a sulfonic acid;
R5, R8, R9, R10, and R17 are independently selected from the group consisting of a substituted or unsubstituted alkyl group, a substituted or unsubstituted alkenyl group, a substituted or unsubstituted alkynyl group, a substituted or unsubstituted aralkyl group, a substituted or unsubstituted alkaryl group, and a substituted or unsubstituted (hetero)aryl group;
R1 and R2, R2 and R3, R3 and R4, R4 and R5, R9 and R10, R11 and R12, R12 and R13, R14 and R15, R15 and R16, and R11 and R17 may represent atoms necessary to form a substituted or unsubstituted 5 to 8 membered ring; and
the dashed line represents a bond to a remainder of the polymethine IR absorbing dye.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the polymethine IR absorbing dye including at least one structural element according to Formula I or Formula II:

    PNG
    media_image3.png
    179
    384
    media_image3.png
    Greyscale

wherein X is selected from the group consisting of O, NR8, S, and CR9R10; R1 to R4 and R11 to R16 are independently selected from the group consisting of a hydrogen atom, a substituted or unsubstituted alkyl group, a substituted or unsubstituted alkenyl group, a substituted or unsubstituted alkynyl group, a substituted or unsubstituted aralkyl group, a substituted or unsubstituted alkaryl group, a substituted or unsubstituted (hetero)aryl group, a halogen, an alkoxy group, a carboxylic acid, an ester, an amide, a thioether, a sulfone, a sulfoxide, a sulfonamide, and a sulfonic acid; R5, R8, R9, R10, and R17 are independently selected from the group consisting of a substituted or unsubstituted alkyl group, a substituted or unsubstituted alkenyl group, a substituted or unsubstituted alkynyl group, a substituted or unsubstituted aralkyl group, a substituted or unsubstituted alkaryl group, and a substituted or unsubstituted (hetero)aryl group; R1 and R2, R2 and R3, R3 and R4, R4 and R5, R9 and R10, R11 and R12, R12 and R13, R14 and R15, R15 and R16, and R11 and R17 may represent atoms necessary to form a substituted or unsubstituted 5 to 8 membered ring; and the dashed line represents a bond to a remainder of the polymethine IR absorbing dye; the polymethine IR absorbing dye has a structure according to Formula III:

    PNG
    media_image4.png
    161
    335
    media_image4.png
    Greyscale

wherein X is selected from the group consisting of O, NR8, S, and CR9R10; R1 to R4 are independently selected from the group consisting of a hydrogen atom, a substituted or unsubstituted alkyl group, a substituted or unsubstituted alkenyl group, a substituted or unsubstituted alkynyl group, a substituted or unsubstituted aralkyl group, a substituted or unsubstituted alkaryl group, a substituted or unsubstituted (hetero)aryl group, a halogen, an alkoxy group, a carboxylic acid, an ester, an amide, a thioether, a sulfone, a sulfoxide, a sulfonamide, and a sulfonic acid; R5 is independently selected from the group consisting of a substituted or unsubstituted alkyl group, a substituted or unsubstituted alkenyl group, a substituted or unsubstituted alkynyl group, a substituted or unsubstituted aralkyl group, a substituted or unsubstituted alkaryl group, and a substituted or unsubstituted (hetero)aryl group; R18 and R19 are independently selected form the group consisting of a hydrogen atom, a substituted or unsubstituted alkyl group, a substituted or unsubstituted alkenyl group, a substituted or unsubstituted alkynyl group, a substituted or unsubstituted aralkyl group, a substituted or unsubstituted alkaryl group, and a substituted or unsubstituted (hetero)aryl group; R1 and R2, R2 and R3, R3 and R4, R4 and R5, and R18 and R19 may represent atoms necessary to form a 5 to 8 membered ring; and Y is selected from the group consisting of a hydrogen atom, a substituted or unsubstituted alkyl group, a substituted or unsubstituted alkenyl group, a substituted or unsubstituted alkynyl group, a substituted or unsubstituted aralkyl group, a substituted or unsubstituted alkaryl group, a substituted or unsubstituted (hetero)aryl group, a disubstituted amine group, a thioether, a sulfone, a sulfoxide, an amide, a sulfonamide, and a halogen; the polymethine IR absorbing dye including at least one structural element according to Formula I or Formula II:

    PNG
    media_image3.png
    179
    384
    media_image3.png
    Greyscale

wherein X is selected from the group consisting of O, NR8, S, and CR9R10; R1 to R4 and R11 to R16 are independently selected from the group consisting of a hydrogen atom, a substituted or unsubstituted alkyl group, a substituted or unsubstituted alkenyl group, a substituted or unsubstituted alkynyl group, a substituted or unsubstituted aralkyl group, a substituted or unsubstituted alkaryl group, a substituted or unsubstituted (hetero)aryl group, a halogen, an alkoxy group, a carboxylic acid, an ester, an amide, a thioether, a sulfone, a sulfoxide, a sulfonamide, and a sulfonic acid; R5, R8, R9, R10, and R17 are independently selected from the group consisting of a substituted or unsubstituted alkyl group, a substituted or unsubstituted alkenyl group, a substituted or unsubstituted alkynyl group, a substituted or unsubstituted aralkyl group, a substituted or unsubstituted alkaryl group, and a substituted or unsubstituted (hetero)aryl group; R1 and R2, R2 and R3, R3 and R4, R4 and R5, R9 and R10, R11 and R12, R12 and R13, R14 and R15, R15 and R16, and R11 and R17 may represent atoms necessary to form a substituted or unsubstituted 5 to 8 membered ring; and the dashed line represents a bond to a remainder of the polymethine IR absorbing dye, as taught by Callant et al., into Steenackers et al. for the purpose of hindering the additional modification of color.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steenackers et al. (WO 2015/091688 A1) as modified by Callant et al. (US 2015/0251481 A1) as applied to claim 16 above, and further in view of Urano et al. (JP 2003330173 A).
Steenackers et al. as modified by Callant et al. do not teach the following claimed limitations:
Regarding claim 20, the polymethine IR absorbing dye is a heptamethine dye or a nonamethine dye.
Urano et al. teach the following claimed limitations:
Further regarding claim 20, the polymethine IR absorbing dye is a heptamethine dye or a nonamethine dye (heptamethine; [0018]) for the purpose of tailoring the parameters of the IR absorbing dye.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the polymethine IR absorbing dye is a heptamethine dye or a nonamethine dye, as taught by Urano et al., into Steenackers et al. as modified by Callant et al. for the purpose of tailoring the parameters of the IR absorbing dye.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steenackers et al. (WO 2015/091688 A1) as modified by Callant et al. (US 2015/0251481 A1) as applied to claim 16 above, and further in view of Mooney et al. (JP 3689225 B).
Steenackers et al. as modified by Callant et al. do not teach the following claimed limitations:
Regarding claim 22, the first laser markable layer includes hexaarylbisimidazole, HABI, and a photo-oxidizable leuco dye.
Mooney et al. teach the following claimed limitations:
Further regarding claim 22, the first laser markable layer includes hexaarylbisimidazole, HABI, and a photo-oxidizable leuco dye (HABI, photooxidizing agents, leuco dye; [0014]-[0019]) for the purpose of tailoring the parameters of the UV absorbing dye.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the first laser markable layer includes hexaarylbisimidazole, HABI, and a photo-oxidizable leuco dye, as taught by Mooney et al., into Steenackers et al. as modified by Callant et al. for the purpose of tailoring the parameters of the UV absorbing dye.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steenackers et al. (WO 2015/091688 A1) as modified by Callant et al. (US 2015/0251481 A1) as applied to claim 16 above, and further in view of Jarvis et al. (US 2015/0328912 A1).
Steenackers et al. as modified by Callant et al. do not teach the following claimed limitations:
Regarding claim 23, the first laser markable layer includes a diacetylene compound.
Jarvis et al. teach the following claimed limitations:
Further regarding claim 23, the first laser markable layer includes a diacetylene compound (diacetylene; [0011]) for the purpose of tailoring the parameters of the UV absorbing dye.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the first laser markable layer includes a diacetylene compound, as taught by Jarvis et al., into Steenackers et al. as modified by Callant et al. for the purpose of tailoring the parameters of the UV absorbing dye.
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steenackers et al. (WO 2015/091688 A1) as modified by Callant et al. (US 2015/0251481 A1) as applied to claim 16 above, and further in view of Yamamoto et al. (US 2012/0212564 A1).
Steenackers et al. as modified by Callant et al. teach the following claimed limitations:
Regarding claim 24, the second laser markable layer or the third laser markable layer further includes a leuco dye (leuco-dyes; [006]; Steenackers).
Steenackers et al. as modified by Callant et al. do not teach the following claimed limitations:
Further regarding claim 24, the second laser markable layer or the third laser markable layer further includes a color developing agent or a color developing agent precursor.
Yamamoto et al. teach the following claimed limitations:
Further regarding claim 24, the second laser markable layer or the third laser markable layer further includes a color developing agent or a color developing agent precursor (color-developing compound; [0237]-[0248]) for the purpose of reversibly forming color.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the second laser markable layer or the third laser markable layer further includes a color developing agent or a color developing agent precursor, as taught by Yamamoto et al., into Steenackers et al. as modified by Callant et al. for the purpose of reversibly forming color.
Claims 27, 30 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steenackers et al. (WO 2015/091688 A1) as modified by Callant et al. (US 2015/0251481 A1) as applied to claim 26 above, and further in view of Jarvis et al. (US 2015/0328912 A1).
Steenackers et al. as modified by Callant et al. teach the following claimed limitations:
Regarding claim 27, the first laser markable layer includes the polymethine IR absorbing dye (suitable infrared absorbers include polymethines; [0100]-[0101]; Steenackers); and
the second laser markable layer includes a leuco dye (leuco-dyes; [006]; Steenackers), a color developing agent or a color developing agent precursor (photoacid-generators; [007]; Steenackers), and the polymethine IR absorbing dye (suitable infrared absorbers include polymethines; [0100]-[0101]; Steenackers).
Regarding claim 30, a method of forming a multicolor laser marked image (cyan; [090]; magenta; [091]; red; [092]; yellow; [093]-[096]; Steenackers) comprising the steps of:
providing the laser markable article (colour laser markable document; FIG. 4; Steenackers);
imagewise exposing the first laser markable layer of the laser markable article with a UV laser to form regions having a first color (exposure with laser; [010]; UV light on top colour forming layer 42; FIG. 4; Steenackers);
imagewise exposing the regions having the first color with a first IR laser to form regions having a third color (infrared laser marking top colour forming layer 42; [098]; FIG. 4; layer with two absorber types would require different lasers; Steenackers); and
imagewise exposing the second laser markable layer of the laser markable article with a second IR laser to form a second color (infrared laser marking bottom colour forming layer 42; [098]; FIG. 4; Steenackers); wherein
the first IR laser and the second IR laser may be the same (same laser if absorbers are the same).
Steenackers et al. as modified by Callant et al. do not teach the following claimed limitations:
Further regarding claim 27, the first laser markable layer includes a diacetylene compound.
Further regarding claim 32, a difference between an emission wavelength of the first IR laser and an emission wavelength of the second IR laser is at least 100 nm.
Jarvis et al. teach the following claimed limitations:
Further regarding claim 27, the first laser markable layer includes a diacetylene compound (diacetylene; [0011]) for the purpose of tailoring the parameters of the UV absorbing dye.
Further regarding claim 32, a difference between an emission wavelength of the first IR laser and an emission wavelength of the second IR laser is at least 100 nm (the radiation can in the wavelength range 100 nm to 32 microns; [0032]) for the purpose of using the right radiation wavelength corresponding to the absorber.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the first laser markable layer includes a diacetylene compound; a difference between an emission wavelength of the first IR laser and an emission wavelength of the second IR laser is at least 100 nm, as taught by Jarvis et al., into Steenackers et al. as modified by Callant et al. for the purpose of tailoring the parameters of the UV absorbing dye; using the right radiation wavelength corresponding to the absorber.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798. The examiner can normally be reached MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




9 April 2022
/KENDRICK X LIU/Examiner, Art Unit 2853  

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853